DETAILED ACTION
This Office Action is in response to the Amendment filed on 04/19/2022. 
In the filed supplemental response, claims 1-3, 5, 7-9, 11, 14, 15, 16, 17, 18, and 19 have been amended, where claims 1, 7, 14, and 17 are independent claims. Further, claims 4 and 10 have been canceled.
Accordingly, Claims 1-3, 5-9, and 11-19 have been examined and are pending. This Action is made FINAL.


Response to Arguments
1.	Applicant’s arguments, see pg. 14 of Supplemental Response/Supplemental Amendment, filed 04/19/2022, with respect to the rejection(s) of independent claims 1, 7, 14, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However upon further consideration, a new ground of rejection is made based on the filed amendments. Although the subject matter of claims 4 and 10 was incorporated into the independent claims, the Examiner finds that with the removal of the last several lines of the claims, i.e. “ ) as recited in for e.g. claim 1, the scope of the claims have changed since the claims no longer require the specified conditions when the bitstream does not conform to the video coding standard. The foregoing also pertains to claims 7 and 17. As such, the Examiner brings in new prior art Ramasubramonian et al. US 2015/0264369 A1 and Hendry et al. US 2015/0264366 A1, hereinafter referred to as Ramasubramonian and Hendry, respectively, to address the claimed features.  As to “determining that the bitstream does not conform to the video coding standard based on a first syntax element having a particular value indicating a requirement of bitstream conformance is applicable and based on the requirement of bitstream conformance not being satisfied”, the Examiner respectfully submits Ramasubramonian discloses a flag signaled in the multi-layer bitstream (e.g. vps_poc_lsb_aligned_flag - ¶0139) that indicates non-alignment of POC LSBs between pictures of said bitstream. Based on this and after processing the MSBs of the POC values, the multi-layer decoder may conclude that the multi-layer bitstream does not conform to the applicable video coding standards (e.g. ¶0023). For e.g. when the vps_poc_lsb_aligned_flag = 0, the values of slice_pic_order_cnt_lsb may or may not be the same which could affect the coding process for POC; hence, the requirement of bitstream conformance is not satisfied.  Ramasubramonian however does not teach independently coded  multi-layer bitstreams without using inter-layer prediction techniques. To address this feature, the Examiner introduces Hendry. As such, the Examiner respectfully submits that Hendry discloses “determining that the bitstream does not conform to the video coding standard based on a first syntax element having a particular value indicating a requirement of bitstream conformance is applicable and based on the requirement of bitstream conformance not being satisfied”. With reference to Fig. 5 and ¶0174-0175, Hendry shows that another syntax element poc_lsb_not_present_flag when equal to 1 means a non-base layer can be independently decoded and conforms to the HEVC standard (e.g. ¶0072 and 0088). In other words, the requirement of bitstream conformance is applicable as claimed.  For the reasons given, which are further discussed in the office action below, the Examiner therefore respectfully submits that the combination of Ramasubramonian and Hendry collectively disclose and/or suggest the features of claim 1 given their broadest reasonable interpretation (BRI). 
2.	Prior art not relied upon in the current office action includes the work of Choi (US 2021/0092446 A1) which was previously cited in the last office action. Choi’s teachings remain relevant as they disclose the vps_all_independent_layers_flag (e.g. the claimed 2nd syntax element) which when equal to 1 specifies all layers of the CVS are independently coded without inter-layer prediction (e.g. ¶0090).  Please note, that ¶0060 of Choi shows the coded video data may conform to a syntax specified by the video coding technology. Also Chen et al. WO 2021/202178 A1 (with reference to Priority Data 63/003,229) similarly addresses the vps_all_independent_layers_flag as illustrated in Table 5 on pg. 15.  
3.	Examiner acknowledges Applicant’s remarks/amendments (03/17/2022) in response to the claim objections in the last office action. As such, the objections are withdrawn.
4.	Examiner acknowledges Applicant’s remarks/amendments (03/17/2022) in response to the claim rejections under 35 U.S.C. 101 in the last office action. As such, the rejections are withdrawn.
5.	Examiner acknowledges Applicant’s remarks/amendments (03/17/2022) in response to the claim rejections under 35 U.S.C. 112(b) in the last office action. As such, the rejections are withdrawn. Examiner further acknowledge the cancellation of claims 4 and 10 (Supplemental response of 04/19/2022).
6.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
7.	In light of the foregoing, Claims 1-3, 5-9, and 11-19 have been examined and are pending.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 12-13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramonian et al. US 2015/0264369 A1, in view of Hendry et al. US 2015/0264366 A1, hereinafter referred to as Ramasubramonian and Hendry, respectively.
Regarding Claim 1 (Currently Amended): Ramasubramonian discloses “A method of processing video data, the method comprising: performing a bitstream conformance process that determines whether a bitstream that comprises an encoded representation of the video data conforms to a video coding standard [The vps_poc_lsb_aligned_flag can be interpreted as a syntax element that has a value for determining whether bitstream conformance is satisfied. See e.g. ¶0023], wherein performing the bitstream conformance process comprises determining that the bitstream does not conform to the video coding standard based on a first syntax element having a particular value indicating a requirement of bitstream conformance is applicable and based on the requirement of bitstream conformance not being satisfied [A flag signaled in the multi-layer bitstream (e.g. vps_poc_lsb_aligned_flag - ¶0139) indicates non-alignment of POC LSBs between pictures of said bitstream. From this, the multi-layer decoder may conclude that the multi-layer bitstream does not conform to the applicable video coding standards (e.g. ¶0023)]. However Ramasubramonian does not appear to disclose “and wherein the requirement of bitstream conformance specifies a second syntax element shall specify that all layers in a coded video sequence (CVS) are independently coded without inter-layer prediction.” As such, Hendry from the same or similar field of endeavor is brought in to teach the foregoing features. [Hendry addresses the use of syntax for an independent non-base layer that conforms to the HEVC standard (e.g. ¶0072) such that said independent non-base layer can be successfully decoded by the HEVC compliant decoder. An example of said syntax that permits determining whether a sub-bitstream is independently decodable includes a poc_lsb_not_present_flag (¶0088). Note, the independent non-base layer of a multi-layer bitstream may be independently coded without using inter-layer prediction techniques (¶0022)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scalable video coding techniques of Ramasubramonian, to add the teachings of Hendry as above to provide methods for coding multi-layer video that can control picture order count (POC) value resetting for pictures of an independent non-base-layer of a multi-layer bitstream, thus easing the extraction of a layer of video data from said bitstream (¶0006).
Regarding Claim 6 : Ramasubramonian and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. However, Ramasubramonian does not address the limitation of claim 6. Hendry on the other hand from the same or similar field of endeavor discloses the features of claim 6, i.e. “further comprising at least one of: generating an error message based on a determination that the bitstream does not conform to the video coding standard, sending the bitstream to another device based on a determination that the bitstream conforms to the video coding standard, or decoding the bitstream based on the determination that the bitstream conforms to the video coding standard.” [Noting the ‘or’ condition above, Hendry’s techniques allow a layer to be extracted from a multi-layer bitstream (e.g. a bitstream conforming to SHVC or MV-HEVC) and properly decoded via the HEVC standard (see e.g. ¶0023), i.e. the bitstream can be decoded after determining it conforms to the standard] The motivation for combining Ramasubramonian and Hendry has been discussed in connection with claim 1, above. 
Regarding claim 7, claim 7 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. As to the required hardware, see for e.g. ¶0049 of Ramasubramonian with reference to the encoder and decoder in Figs. 2A and 3A, respectively.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of claim 6. As to the required hardware, see for e.g. ¶0049 of Ramasubramonian with reference to the encoder and decoder in Figs. 2A and 3A, respectively.
Regarding Claim 13, (Original): Ramasubramonian and Hendry teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim. Ramasubramonian further discloses “wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box.”  [See for e.g. a computer and set-top box in ¶0038]
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 1. As to the required hardware, see for e.g. ¶0049 of Ramasubramonian with reference to the encoder and decoder in Figs. 2A and 3A, respectively.
Claims 2, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramonian, in view of Hendry, and in further view of Chen et al. WO 2021/112950 A1 (with reference to Priority Data 62/944,345), hereinafter referred to as Chen.
Regarding Claim 2 (Currently Amended): Ramasubramonian and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. However, they do not address the limitation of claim 2. Chen on the other hand from the same or similar field of endeavor discloses the features of claim 2 given the ‘or’ condition, i.e. “wherein the bitstream conformance process determines that the bitstream does not conform to the video coding standard when a chroma-related constraint flag is equal to 0 and when there are no chroma components for pictures in the bitstream, wherein the chroma-related constraint flag is one of [See ¶083 where bitstream conformance specifies a chroma related constraint flag is equal to 0 when ChromaArrayType is equal to 0]: a syntax element that indicates whether a quad-tree/binary-tree flag must specify that separate coding tree structures are not used for I slices, a syntax element that indicates whether a cross-component adaptive loop filter flag must indicate that a cross-component adaptive loop filter is disabled, 2Application Number 17/219,147 Response to Office Action mailed December 22, 2021 a syntax element that indicates whether a joint coding of a chroma residuals flag must indicate that joint coding of chroma residuals is disabled [Given the ‘or’ condition, the foregoing syntax element is disclosed in Chen as per ¶083, i.e. sps_joint_cbcr_enabled_flag = 0], or a syntax element that indicates whether a cross-component linear model intra prediction flag must indicate that cross-component linear model intra prediction from a luma component to a chroma component is disabled.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scalable video coding techniques of Ramasubramonian and Hendry, to add the teachings of Chen as above to provide methods for processing chroma sampled pictures by activating sub-processes of coding tools in in order to help improve chroma coding performance (¶065).
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the method of claim 2. As to the required hardware, see for e.g. ¶0049 of Ramasubramonian with reference to the encoder and decoder in Figs. 2A and 3A, respectively.
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the method of claim 2.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 2. As to the required hardware, see for e.g. ¶0049 of Ramasubramonian with reference to the encoder and decoder in Figs. 2A and 3A, respectively.
Claims 3, 9, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramonian, in view of Hendry, and in further view of Yu et al. US 2014/0023142 A1, hereinafter referred to as Yu.
Regarding Claim 3 (Currently Amended): Ramasubramonian and Hendry teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. However, they do not address the limitation of claim 3. Yu on the other hand from the same or similar field of endeavor discloses the features of claim 3 given the ‘or’ condition below, i.e. “wherein the bitstream conformance process determines that the bitstream does not conform to the video coding standard when an inter prediction-related constraint flag is equal to 0 when all slices of the bitstream are I slices, wherein the inter prediction-related constraint flag is one of: a syntax element that specifies whether a wrap-around enabled flag must indicate that horizontal wrap-around motion compensation is not applied in inter prediction, a syntax element that specifies whether a temporal motion vector prediction enabled flag must indicate that temporal motion vector predictors are not used in a coded layer video sequence (CLVS), [Noting the ‘or’ limitation, see ¶0029 (and Fig. 8) with respect to the slice_temporal_mvp_enable_flag that specifies whether temporal MVPs can be used for inter-prediction. If =0, said flag is disabled where TMVPs will not be used for coding vide data. If TMVPs are not used, this implies spatial prediction will be employed (e.g. ¶0054)] a syntax element that specifies whether a subblock-based temporal motion vector prediction enabled flag must indicate that subblock-based temporal motion vector predictors are not used in the CLVS, a syntax element that specifies whether an adaptive motion vector difference resolution enabled flag must indicate that adaptive motion vector difference resolution is not used in motion vector coding, a syntax element that specifies whether a bi-directional optical flow inter prediction flag must indicate that bi-directional optical flow inter prediction is disabled, a syntax element that specifies whether a decoder motion vector refinement enabled flag must indicate that decoder motion vector refinement is disabled, a syntax element that specifies whether an affine enabled flag must indicate that no affine model based motion compensation is used in the CLVS, a syntax element that specifies whether a bi-prediction with coding unit (CU) weights flag must indicate that no bi-prediction with CU weights is used in the CLVS, a syntax element that specifies whether a combined inter-picture merge and intra-picture prediction (CIIP) flag must indicate that there are no flags that indicate whether CIP is applied for a coding unit, a syntax element that specifies whether a merge mode with motion vector difference flag must specify that merge mode with motion vector difference can use fractional sample precision, or a syntax element that specifies whether a geometric partition based motion compensation flag must indicate that no geometric partition based motion compensation is used in the CLVS. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scalable video coding techniques of Ramasubramonian and Hendry, to add the teachings of Yu as above to provide a means for signaling a temporal motion vector predictor (TMVP) flag that controls the use of TMVPs in a video compression system for improved coding efficiency (¶0009-0010).
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of claim 3. As to the required hardware, see for e.g. ¶0049 of Ramasubramonian with reference to the encoder and decoder in Figs. 2A and 3A, respectively.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of claim 3.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 3. As to the required hardware, see for e.g. ¶0049 of Ramasubramonian with reference to the encoder and decoder in Figs. 2A and 3A, respectively.

Allowable Subject Matter
9.	Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
Claim 5 (Currently Amended): The method of claim [[4]] 1, wherein: the requirement of bitstream conformance specifies that the second syntax element shall specify that all layers in the CVS are independently coded without inter-layer prediction, and the method further comprises determining that the first syntax element is omitted from the bitstream and is inferred to indicate that the requirement of bitstream conformance is applicable based on a third syntax element specifying that it is a second requirement of bitstream conformance that the VPS identifier of the SPS shall be equal to 0.  
Claim 11 (Currently Amended): The device of claim [[10]] 7, wherein: the requirement of bitstream conformance specifies that the second syntax element shall specify that all layers in the CVS are independently coded without inter-layer prediction, and the method further comprises determining that the first syntax element is omitted from the bitstream and is inferred to indicate that the requirement of bitstream conformance is applicable based on a third syntax element specifying that it is a second requirement of bitstream conformance that that VPS identifier of the SPS shall be equal to 0.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486